 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 724 
In the House of Representatives, U. S.,

September 9, 2009
 
RESOLUTION 
Honoring the first responders, paying tribute to the victims of the Southern California wildfires, and mourning the loss of Firefighter Captain Tedmund Ted Hall, and Firefighter Specialist Arnaldo Arnie Quinones. 
 
 
Whereas beginning in August 2009, California has experienced a number of devastating wildfires which have burned hundreds of thousands of acres of public and private lands, destroyed and damaged structures and homes, and forced the evacuation of thousands of homes and businesses; 
Whereas high temperatures and erratic winds caused the multiple fires to rapidly progress to a point that the Governor of California proclaimed a state of emergency in the counties of Los Angeles, San Bernardino, Santa Cruz, Monterey, Placer, and Mariposa; 
Whereas loss of life and serious injuries have resulted from the fires; 
Whereas beginning on August 26, 2009, the Station Fire, ignited by arson, has burned more than 160,000 acres of public lands and private property in Los Angeles County and the Angeles National Forest, including over 200 structures and homes; 
Whereas the Station Fire is one of the largest in modern California history and the largest wildfire in the modern history of Los Angeles County; 
Whereas as of September 9, 2009, the Station Fire continues to threaten 7,000 structures in the Angeles National Forest and nearby communities like Altadena, La Cañada Flintridge, Acton, Glendale, La Crescenta, Pasadena, Littlerock, Sunland, Sierra Madre, and Tujunga; 
Whereas more than 8,000 fire personnel, 800 fire engines, approximately 40 helicopters, 13 fixed-winged aircraft, and 88 water tenders have been deployed statewide to assist with firefighting efforts; 
Whereas the extraordinary effort made by firefighters throughout the region contributed to the preservation of the historic Mount Wilson Observatory, a national landmark for astronomical research; 
Whereas on August 30, 2009, the lives of two firefighters with the County of Los Angeles Fire Department were lost while battling the Station Fire: Fire Captain Tedmund Ted Hall, 47, and Firefighter Specialist Arnaldo Arnie Quinones, 34; 
Whereas Fire Captain Tedmund Hall, of San Bernardino County, was a 26-year veteran of the fire service, and is survived by his wife, two sons, and his parents; 
Whereas Firefighter Specialist Arnaldo Quinones, of Palmdale, was an 8-year veteran of the fire service and soon-to-be father and is survived by his wife and his mother; 
Whereas more than 10 firefighters were injured as they put their lives on the line to respond to wildfires in California; 
Whereas it is clear that the continued commitment and heroism exhibited by firefighters has saved countless lives, homes, and businesses; 
Whereas additional emergency personnel, such as law enforcement and medical personnel, have coordinated with local authorities and firefighters and have performed beyond the call of duty in the preservation and protection of human lives; and 
Whereas hundreds of volunteers gave their time to help ensure that evacuees are sheltered, clothed, fed, and emotionally comforted through this traumatic event: Now, therefore, be it 
 
That the House of Representatives— 
(1)offers its deepest sympathy to the families of those servicemen who lost their lives fighting the Station Fire in Southern California;  
(2)commends the thousands of firefighters and emergency responders who continue to risk their lives fighting the wildfires throughout California;  
(3)expresses condolences to the individuals and families who lost their homes and other property in the wildfires;  
(4)extends its appreciation for the ongoing work to protect the communities and businesses that continue to be threatened by fire; and  
(5)condemns the acts of arson perpetrated in igniting the Los Angeles County Station Fire. 
 
Lorraine C. Miller,Clerk.
